Case 2:20-mj-00003-DM Document1 Filed 01/07/20 Page 1 of 2

MINUTE ENTRY
JANUARY 7, 2020
DOUGLAS, M. J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NO. 20-003

CHARLIE JAMES MCDUFFY, JR. SECTION: MAG

INITIAL APPEARANCE

APPEARANCES: X_DEFENDANT WITHEWITHOUT COUNSEL)

X_ ASSISTANT U.S. ATTORNEY INGA PETROVICH

___INTERPRETER
Designated by Court and sworn. Time: .M_ to M.

 

 

 

_X/DEFENDANT WAS ADVISED OF HIS RIGHTS

X/ READING OF THE INDICTMENT FROM MDFL WAS:
READ WAIVEDCSUMMARIZED >

_/ DEFENDANT INFORMED THE COURT THAT COUNSEL WOULD BE RETAINED
x) REQUESTED COURT-APPOINTED COUNSEL; SWORN RE FINANCIAL STATUS
x / FEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT

_/DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT

MISTAR: 00:2Q5— a

 

 

 

 

 

 
Case 2:20-mj-00003-DM Document1 Filed 01/07/20 Page 2 of 2

_/ BOND SET AT

 

 

SPECIAL CONDITIONS: (1) HE SHALL NOT COMMIT A FEDERAL, STATE OR LOCAL
CRIME DURING THE PERIOD OF RELEASE; (2) HE SHALL NOT INTERFERE WITH,
INTIMIDATE, THREATEN, HARM, OR INFLUENCE ANY JUROR, GOVERNMENT
WITNESSES, VICTIMS OR FEDERAL AGENTS.

 

 

 

X/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL

_/ DEFENDANT RELEASED ON BOND
¥_/ DEFENDANT INFORMED THAT PRELIMINARY HEARING(REMOVAL HEARINGS

ARRAIGNMENT IS SET FOR Qausau Dt Q03b0 af Fidd gm.

__/ HEARING TO DETERMINE COUNSEL IS SET FOR

 

X/ DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR

CLatunates ¥, 2020 at 209 pm.

\ / DEFENDANT ORDERED TO RE-APPEAR FOR PRELIMINARY HEARINGREMOVA)~

(@EARDNG/ARRAIGNMEN {DETENTION HE EARING TO DETERMINE COUNSEL

WITH COUNSEL _

 

 
